Title: From George Washington to Charles Pettit, 11–12 February 1780
From: Washington, George
To: Pettit, Charles


          
            Dear Sir
            Morris-town Feby 11th[–12] 1780
          
          General Greene has been pleased to promise me, that he would write to you on a matter which I consulted him on the



other day, but lest he should forget, or delay it, I give you the trouble of a letter myself.
          
            The thing is this
            I have Bills on the Commissioners, at Paris for 1392 Dollrs for interest of money lent the United States—They are made payable to me, or order in the usual form & I shall endorse them; tho’ I am no further interested in the business than to oblige a friend—The money arising from the Sale of these bills is by particular desire to be deposited in the loan office of the State of Virginia & the question I want to be solved is.
            Whether in the course of business it would suit you to receive & make use of the sum arising from the Sale of these Bills at Phila. & deposit as much in the loan office in Virginia—taking a certificate in my name as surviving acting attorney of George Mercer Esqr. and his Mortgagees—to wit Richd Gravat and Mary Wroughton?
            If this could be done, it would avoid the risk of sending the money—or the endorsed Bills through a long tract of Country to Virginia—It would oblige me—& serve a worthy man whose Estate has been sold under the powers above & lost in a manner to him & his creditors by the depreciation of our currency.
            I shall thank you for an early answer to this letter—& shall be glad to learn the present exchange. with much esteem & regard I am—Dr Sir Yr obedt Hble Servt
            
              G. W——n
            
            
              P.S.—Feby 12th
              On second thoughts I have determined to send you the Bills—and request the favor of you to dispose of them. The Gentn who sent them to me for endorsation—(desiring to have the Money lodged in the Virginia loan office)—Says “I submit the following mode for doing it—to wit—to hand the Bills by some Gentn of the Army (your acquaintance) to the Virginia deligates in Congress, they will be glad of them, as they must draw their future support from the Virginia treasury—They will therefore find out a friend to sell them, or they may do it themselves; but let your friend take their joint receipt for the current money, as received of your Excellency as Attorney for George Mercer Esqr. &ca (the former style) and give an order for that sum on the Virginia treasury; on sight of this order a loan office certificate

may be obtained from our treasury—this receipt may be forwarded by Post but for fear of a single conveyance, I recommend a duplicate.”
              I communicate this in case you should not be able to negotiate the business in the manner mentioned in the body of the letter—If neither of these modes can be made to answer I shall depend nevertheless upon your friendly aid to dispose of the Bills to the best advantage—the Money to be retained till some good conveyance offers of sending to Mr Lund Washington near Alexandria or the loan Office in Williamsburg. I am &ca
              
                Go: Washington
              
            
          
          
            
              
                1 Bill
                for
                
                1200 Dollrs
              
              
                6 Do
                for
                30. each
                 180.
              
              
                1 Do
                
                12
                  12
              
              
                
                
                
                1392. all dated Decr 20th 1779
              
            
          
        